UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K Current Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 13, 2017 OPTICAL CABLE CORPORATION (Exact name of registrant as specified in its charter) Virginia 000-27022 54-1237042 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification Number) 5290 Concourse Drive Roanoke, VA (Address of principal executive offices) (Zip Code) (540) 265-0690 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Indicate by check mark whether the registrant is an emerging growth company as defined in Rule 405 of the Securities Act of 1933 or Rule 12b-2 of the Securities Exchange Act of 1934. Emerging growth company ☐ If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act.☐ Table of Contents Item2.02 Results of Operations and Financial Condition 3 Item9.01 Financial Statements and Exhibits 3 Signatures 4 Exhibits 2 Item 2.02 Results of Operations and Financial Condition On June 13, 2017, Optical Cable Corporation issued a press release announcing its second quarter of fiscal year 2017 financial results. Also on June 13, 2017, Optical Cable Corporation held an earnings call. The press release is attached hereto as Exhibit 99.1 and the transcript for the earnings call is attached as Exhibit 99.2. Item9.01 Financial Statements and Exhibits (d) Exhibits The following is filed as an Exhibit to this Report. ExhibitNo. Description of Exhibit Press Release dated June 13, 2017 (FILED HEREWITH) Transcript of earnings call on June 13, 2017 (FILED HEREWITH) 3 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. OPTICAL CABLE CORPORATION By: /s/ TRACY G. SMITH Name: Tracy G. Smith Title: Senior Vice President and Chief Financial Officer Dated: June 14, 2017 4
